Citation Nr: 1505377	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sterility due to herbicide exposure.

2.  Entitlement to service connection for sterility due to herbicide exposure.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from May 29, 2003 to January 17, 2007, 50 percent disabling from January 18, 2007 to September 15, 2008, and 70 percent disabling since September 16, 2008.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to September 16, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for PTSD, and assigned an initial rating of 30 percent from May 29, 2003 to January 17, 2007, and 50 percent thereafter.  A May 2010 rating decision by the AOJ in Milwaukee, Wisconsin awarded a 70 percent rating for PTSD effective September 16, 2008.  The AOJ also awarded TDIU effective September 16, 2008.

The Board notes that the Veteran requested "100%" service-connected benefits for PTSD in September 2005 and, in pursuing his claim for a higher initial rating for PTSD, has argued that his PTSD has rendered him unemployable.  While the AOJ has granted TDIU effective September 16, 2008, the issue of entitlement to TDIU for the time period prior to September 16, 2008 remains on appeal as the full benefit sought on appeal has not been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded, unless the claimant expressly limits the appeal).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).

This appeal also arises from a February 2010 rating decision by the AOJ in Albuquerque, New Mexico which denied an application to reopen a claim of entitlement to service connection for sterility due to herbicide exposure.   

In September 2012, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  There are no non-duplicative, relevant documents contained in VBMS and Virtual VA at this time.

The issues of entitlement to service connection for sterility due to herbicide exposure on the merits, entitlement to a higher initial rating for PTSD and entitlement to TDIU for the time period prior to September 16, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final August 2007 AOJ rating decision denied an application to reopen a claim of entitlement to service connection for sterility on the basis that new and material evidence had not been submitted showing that sterility was caused or aggravated by active service.

2.  Evidence added to the record since the AOJ's August 2007 rating decision is new and material as it includes previously unconsidered information positing a causal relationship between dioxin exposure and sterility which, if presumed true and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  An August 2007 AOJ rating decision, which denied an application to reopen a claim of entitlement to service connection for sterility due to herbicide exposure, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 2007 rating decision that denied an application to reopen a claim of service connection for sterility due to herbicide exposure; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

As addressed below, the Board grants the Veteran's application to reopen the claim of entitlement to service connection for sterility and remands the claims remaining on appeal for further evidentiary development.  As no adverse determination on any issue is reached at this time, the Board need not discuss VCAA compliance.

II.  Sterility

The Veteran alleges that his diagnosed sterility, also known as azoospermia, results from herbicide exposure in service.  He has appealed a February 2010 AOJ rating decision which determined that the claim was subject to a prior final denial and found that the application to review the claim on the merits should be denied for lack of new and material evidence.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the AOJ.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

By rating action dated March 1998, the AOJ denied a claim of entitlement to service connection for sterility due to herbicide exposure - on the merits - on the basis that sterility was not shown to be have been caused or aggravated by active service.  By letter dated March 31, 1998, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not filed a notice of disagreement (NOD), or submit new and material evidence warranting a readjudication of the claim, within one year of notice of the decision.  The March 1998 decision, therefore, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Thereafter, AOJ rating decisions dated September 2004 and August 2007 denied applications to reopen the service connection claim for sterility finding that new and material evidence had not been submitted to reopen the claim.  By letter dated August 22, 2007, the Veteran was notified of the August 2007 decision and his appellate rights.  The Veteran filed an NOD with the August 2007 decision in October 2007, and was furnished a statement of the case (SOC) in June 2008.  However, the Veteran did not file a substantive appeal, or submit new and material evidence warranting a readjudication of the claim, within one year of August 2007 notice of decision.  The August 2007 decision, therefore, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(b), 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his current application to reopen in October 2009.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must present competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War from January 1970 to February 1971.  Thus, he is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

The Veteran's sterility disability is not listed among the diseases presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, he is not precluded from establishing service connection for sterility due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence before the AOJ in August 2007 included the Veteran's service treatment records (STRs) which included a July 1969 entrance examination reflecting a history of mumps.  No sequela was reported.  He was treated for gram-negative intracellular diplococci in October 1970.  In relevant part, the post-service medical records first reflected that a sperm analysis in December 1984 revealed the Veteran to be sterile.  A May 1985 VA Agent Orange examination report was significant for a clinical finding of atrophic testes.  There was no competent evidence reflecting an association between sterility and service, to include herbicide exposure.

Evidence of record since the August 2007 AOJ rating decision includes an internet article submitted by the Veteran in October 2009.  This article, entitled "Effects of Agent Orange" and written by "RobRoy" of "Organic Grog," cites the Environmental Protection Agency (EPA) has labeling dioxin as the most dangerous chemical known to man.  This article further asserts that dioxins are extremely dangerous when ingested or inhaled, and has side effects which include sterility.  

On review of the record, the Board finds that the internet article submitted by the Veteran is certainly new as this evidence was not considered in the prior final denial in August 2007.  The information provided is clearly probative as, if accepted as true, it posits a causal relationship between dioxin exposure and sterility.  There is some question as to the competence of this evidence as the source of this alleged nexus is not specifically identified, and the author of the article is not shown to have expertise in medical and scientific matters.  However, the article does cite the EPA as a source of some of the material.  This evidence, when considering the other evidence of record, VA's duty to assist and the low evidentiary threshold for reopening a claim under Shade, raises a reasonable possibility of substantiating the claim.  The claim, therefore, is reopened for review on the merits.

At this time, the Board defers adjudication of the merits of this claim pending additional development which is addressed in the REMAND following this decision.


ORDER

The claim of entitlement to service connection for sterility due to herbicide exposure is reopened.  To this extent, the appeal is granted.


REMAND

As held above, the Veteran has submitted some evidence suggesting a potential causal relationship between herbicide exposure and sterility.  The Board, therefore, finds that VA examination with medical opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the evidentiary requirement for triggering VA's duty to obtain examination or opinion is a low threshold).

With respect to the claim for a higher initial rating for PTSD, the Board notes that the Veteran has several different factors affecting his psychiatric status, to include a concussive injury in 1985 which rendered him unable to work due to dizzy spells.  Additionally, the Veteran has a history of alcohol and drug abuse which, to date, has not been associated with the service-connected PTSD.  The Social Security Administration (SSA) has deemed the Veteran as disabled due to a primary diagnosis of anxiety related disorders and a secondary diagnosis of psychoactive substance dependence disorder, drugs.

The Board notes that a February 2006 VA mental health record evaluated the Veteran's mental health conditions of "Clinical Psychiatric Syndromes and Other Conditions," "Other and unspecified alcohol depen[dence]" and "ADJUSTMENT Disorder with mixed Anxi[ety]" as resulting in an overall psychological, social, and occupational functioning consistent with major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work), as expressed in a Global Assessment of Functioning (GAF) score of 21.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  

However, the only formal VA Compensation and Pension (C&P) examination reports for PTSD, dated August 2007 and October 2008, reflect GAF scores ranging from 52 to 54 which are indicative of psychological, social, and occupational functioning resulting in moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

On this record, the Board finds that VA medical opinion based upon review of the claims folder is necessary to delineate the extent of occupational and social impairment due to service-connected PTSD from the date of award of service connection, May 29, 2003, as opposed to nonservice-connected factors, prior to further appellate review.  

Moreover, the issue of entitlement to a TDIU prior to September 16, 2008 is inextricably intertwined with the issue of an initial higher rating for PTSD.  As such this issue must also be remanded to the AOJ for further consideration.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, the Veteran testified that he last worked in 1993.  He has contended this his service-connected PTSD has rendered him unemployable throughout the course of the appeal.  The current effective date assigned of September 16, 2008 is the date that the Veteran met the schedular criteria for TDIU based on the award of 70 percent for his service-connected PTSD.  See 38 C.F.R. § 4.16 (2014).  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's PTSD has affected his employability during the appeal period prior to September 16, 2008.  Therefore, in connection with the VA opinion for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his employability from the date of the award of service connection, May 29, 2003.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, after the development discussed above, if the schedular requirements for TDIU are still not met prior to September 16, 2008, the AOJ should consider whether the matter should be referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).    

Prior to obtaining further medical opinion, the Board observes that the Veteran's complete VA clinic records do not appear to be associated with the claims folder.  A VA clinic record cover sheet added to the record in August 2007 reports 6 separate GAF scores of the Veteran between October 2004 and January 2007.  However, the actual records supporting these GAF scores are not associated with the claims folder.  As such, on remand, the AOJ should associate complete VA clinic records which include facilities within the Central Arkansas Health Care System (HCS), the New Mexico HCS, the Tennessee Valley HCS and the St. Louis, Missouri VA Medical Center (VAMC).

Finally, in April 2007, the Veteran requested a copy of his DD 214 to allow him to seek treatment at the Vet Center.  It is unknown whether the Veteran actually sought treatment at this facility.  On remand, the AOJ should clarify with the Veteran whether he obtained treatment at the Vet Center.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (citing to Bell v. Derwinski, 2 Vet. App. 611 (1992) and Department of Veterans Affairs, Federal Benefits for Veterans and Dependents, 85 (1997 ed.) for determining that Vet Center records are generated by VA agents or employees which are deemed within the Secretary's control and, thus, are deemed constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all VA clinic records from the Central Arkansas HCS, the New Mexico HCS, the Tennessee Valley HCS and the St. Louis, Missouri VAMC which are not currently associated with the claims folder, to include records supporting the GAF scores which are identified in a record printed on August 21, 2007.  The AOJ should further associate all VA clinic records since May 20, 2010, and clarify with the Veteran whether he received treatment at the Vet Center.  See VA Form 3288 received April 2007.

2.  Upon receipt of any additional records, schedule the Veteran for appropriate examination to determine the nature and etiology of his sterility.  The claims folder contents must be made available to the examiner for review.  Following examination of the Veteran, interview of the Veteran and review of the claims folder, the examiner should provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's sterility/azoospermia results from an event in service, to include his treatment for sexually transmitted disease and/or herbicide exposure.

For purposes of this examination report, the examiner is requested to consider the following:
* the Veteran's pre-service history of mumps;
* the Veteran's treatment for gram-negative intracellular diplococci in October 1970;
* a sperm analysis in December 1984 revealing the Veteran to be sterile;
* a May 1985 VA Agent Orange examination report reflecting a clinical finding of atrophic testes; and
* any available medical literature addressing a potential relationship between herbicide exposure and sterility.

3.  Forward the Veteran's claims folder to an appropriate VA examiner in order to determine the severity of service-connected PTSD for the time period from May 29, 2003 to the present.  The need for actual examination is left to the discretion of the VA examiner. 

The examiner is requested to delineate, to the extent possible, the service-connected symptomatology from any nonservice-connected symptomatology.  It is also requested that the examiner determine whether there is a relationship between any diagnosis other than PTSD, to include substance abuse, and service-connected PTSD.  The examiner is hereby instructed to associate all psychiatric impairment to PTSD unless such impairment can be clearly attributed to a nonservice-connected cause.

The examiner is requested to provide a complete, multi-axis diagnosis, with assignment of GAF scores for all impairment attributable to service-connected PTSD for the time period from May 2003 to the present.  In so doing, the examiner should reconcile any conflicting assessments by private and VA examiners during this time period.  

If the examiner believes that the disability has changed over time, he or she should state that fact and enter separate GAFs, if possible.  

The examiner should also describe the functional impact the Veteran's PTSD had on his ordinary activities from May 29, 2003, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Complete rationales and bases should be provided for any opinions given or conclusions reached. 

4.  Thereafter, readjudicate the claims of a) entitlement to service connection for sterility due to herbicide exposure; b) entitlement to a higher initial rating for PTSD, evaluated as 30 percent disabling from May 29, 2003 to January 17, 2007, 50 percent disabling from January 18, 2007 to September 15, 2008, and 70 percent disabling since September 16, 2008; and c) entitlement to TDIU for the time period prior to September 16, 2008, to include whether the case should be referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


